Citation Nr: 0322898	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada





THE ISSUE

Entitlement to service connection for loss of sensation to 
the left side of face.







ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Reno, Nevada.




FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran has a neurological disability, with loss of 
sensation on the left side of his face, that is related to 
service.




CONCLUSION OF LAW

Loss of sensation on the left side of the face was incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of entitlement to service connection for loss of 
sensation of the left side of the face.  Given the Board's 
disposition of this particular claim, however, no further 
assistance in developing the facts pertinent to this limited 
issue is required at this time.

Also, the Board notes that, subsequent to the certification 
of this appeal to the Board, additional evidence (a VA 
examination report) has been added to the claims file.  To 
date, there has been no opportunity for RO review of this 
evidence.  Again, however, this should not prejudice the 
veteran in view of the disposition of this case.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the Board has reviewed the veteran's service 
medical records.  In March 1997, the veteran was involved in 
a motor vehicle accident.  The veteran was taken to a private 
facility in which he was treated for left-sided lacerations 
to his nose and lip area, and lacerations to his tongue.  
Sutures were applied to the lacerations.  

In January 2000, the veteran consulted a VA clinic 
complaining of numbness of the left side of his face.  
Although he complained of numbness, the sensory examination 
was "normal to pinprick and light touch."  

The veteran underwent a VA neurological examination in July 
2003.  The report of this examination reflects that he 
complained of constant fullness of the left side of the face 
and slurred speech.  He claimed that these symptoms began 
less than four weeks following the accident.  The examiner 
noted that in 1997, the veteran sustained "post laceration 
injuries to the left side of the face with some sensory loss 
involving the left trigeminal nerve, particularly to pinprick 
and light touch sensation, and very slight weakness of the 
left abducens muscle."  The examiner, who reviewed the 
entire claims file in conjunction with the examination, 
further determined that, more likely than not, "the loss of 
sensation to the left side of the face is attributable to his 
in-service accident."  

The opinion of the VA doctor from the July 2003 examination 
attributes the loss of sensation to the 1997 accident.  In 
assessing the credibility of the evidence, the Board finds it 
persuasive that the loss of sensation to the left side of the 
face occurred during service.

Overall, the Board finds that the evidence of record supports 
the finding that the loss of sensation on the left side of 
the face was incurred in service.  Accordingly, service 
connection is granted for this disability.




ORDER

The claim of entitlement to service connection for loss of 
sensation on the left side of the face is granted.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

